It is ordered and adjudged by this court that the judgment of the said circuit court be and the same hereby is reversed for error in affirming the judgment of the court of common pleas of Licking county, Ohio, in said cause, for the reason that the special findings of the jury are inconsistent with its general verdict, and said court of common *457pleas erred in overruling and in not sustaining the motion of the defendant, The Jewett Car Company, to render judgment in its favor on said special findings of the jury, notwithstanding the general verdict. Ordered that the judgment of the said circuit-court and of the said common pleas in said cause he and they are hereby reversed, and this court proceeding to render the judgment said court of common pleas should have rendered, it is ordered that-the motion of the defendant, The Jewett Car Company, for judgment in its favor on the special findings of the jury, notwithstanding the general verdict for the reason that the special findings are inconsistent with the general verdict be sustained, and that the said defendant, The Jewett Car Company, go hence without day and recover of said plaintiff, B. R. Nott, Administrator of the Estate of Henry W. Kindig, deceased, its costs in said court of common pleas, and judgment is rendered against said plaintiff for his costs in said court of common pleas. Ordered that said plaintiff in error, The Jewett Car Company, recover its costs from the said defendant in error in this court and in the said circuit court, and that said defendant in error pay his own costs in this court and in the said circuit court.
Shauc'k, C. J., Crew, Summers and Davis, JJ., concur.